
	

113 HRES 778 IH: Supporting the designation of a week as National Federal Nurse Recognition Week.
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 778
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Ms. Schakowsky (for herself, Mr. Cooper, Ms. Duckworth, and Mr. Roe of Tennessee) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Supporting the designation of a week as National Federal Nurse Recognition Week.
	
	
		Whereas the Federal Government has a mission to deliver quality care in its delivery of health care
			 services to patients in Federal health care facilities in the United
			 States;
		Whereas Federal nurses are essential to providing quality, timely medical care to millions of
			 Americans who depend on federally funded health care entities to maintain
			 and restore good health;
		Whereas the Department of Veterans Affairs is the largest employer of nurses in the Nation and
			 veterans rely on more than 80,000 nurses to provide care in over 1,400
			 sites, including medical centers, outpatient clinics, nursing homes and in
			 veterans’ homes;
		Whereas military men and women and their families rely on nurses in the Department of Defense
			 civilian workforce to help deliver a range of services, from caring for
			 wounded warriors coming from the battlefield to emergency rooms and
			 hospitals to schools on military bases;
		Whereas Federal nurses provide essential medical services to enable individuals with disabilities
			 in active duty and civilian status to live meaningful and productive
			 lives;
		Whereas Federal nurses also provide the full range of nursing services to inmates in Federal
			 prisons, assisting in providing diagnostic and therapeutic medical care
			 and are also charged with maintaining security;
		Whereas Federal nurses are regularly called upon to provide services in extremely challenging
			 environments, including periods of war and natural disasters;
		Whereas Federal nurses maintain their unwavering dedication and professional competence in the face
			 of growing demand for services;
		Whereas recent advancements in Federal Government health care delivery systems have resulted in
			 higher acuity levels among active duty personnel, veterans and the general
			 patient population;
		Whereas those changes highlight the critical need for safe nurse staffing standards; improved
			 quality measures to ensure patient safety; and measures to prevent
			 workplace injuries to Federal nurses and other health care personnel;
		Whereas the majority of Federal nurses are female and many are the sole breadwinners of their
			 families; and
		Whereas it is in the national interest to have a robust and well-trained Federal nurse workforce to
			 meet growing health care needs: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of National Federal Nurse Recognition Week;
			(2)recognizes the dedication and vital role of Federal nurses to maintaining and restoring the health
			 of active duty personnel and their families, veterans, and civilians of
			 all ages;
			(3)commends Federal nurses as integral in supporting the Federal Government’s mission to provide
			 quality, accessible and affordable health care; and
			(4)recognizes the need to ensure that we maintain an adequate number of well-trained Federal nurses
			 and provide them with the support they need to provide the highest quality
			 patient care.
			
